Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim claims 1 - 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0241279 A1) in view of Egner et al. (US 10,123,214).
Regarding claim 1, Yang teaches a communication device (Fig 6. Antenna device 60; Fig. 7: antenna device 70), comprising: a tunable circuit (within processing unit 62 of Fig. 6 and processor 71 of Fig. 7) coupled to an antenna (see Fig. 6: antenna 63 and Fig. 7: antenna 75); and a received signal strength indicator (RSSI) value associated with each of the plurality of channels (paragraph 82: S101: The first antenna device detects an RSSI (Received Signal Strength Indication, received signal strength indicator) of a link between the first antenna device and the second antenna device); and a control unit (Fig. 6: processing unit 62 and Fig. 7: processor 71) to: determine a first channel having a highest RSSI value from the plurality of channels (paragraph 84: when it is determined that the RSSI is greater than or equal to the first RSSI threshold, the first antenna device may further acquire an SINR according to a received signal transmitted in the link); and control the tunable circuit to tune the antenna based on a frequency of the first channel (paragraph 84: the first antenna device performs frequency adjustment and/or antenna alignment with the second antenna device according to the RSSI and the SINR). 
Yang fails to explicitly disclose a modem to: poll a plurality of channels, each channel associated with a frequency band and recording a RSSI value.
However, Egner teaches a modem to: poll a plurality of channels, each channel associated with a frequency band (col. 39, line 53 to col. 40, line 2:  A scanning modem system of the hub BTS may operate to scan channels within at least one communication frequency band… In some embodiments, the hub BTS system may have RF front end circuitry and capability to scan in a plurality of radio frequency bands. Further described in col. 40, lines 13-17: Proceeding to 710, the RF band local QoS advertisement system may direct a scanning modem of the hub BTS system to select a channel within the scanned communication frequency band to listen for ongoing wireless link operation on that channel) and recording an RSSI value (col. 40, lines 21-25: Information may be gathered for each of the BTS systems operating on that channel by the RF band local QoS advertisement system. Identifying information may be gathered from the in-range BTS systems including BTS name, SSID or other identifiers. Also described in col. 6, lines 28-58: Scanned load data relating to transceivers and RF band local QoS reports generated may be stored here in main memory 104, static memory 106, drive unit 116, or remotely via network 128).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang’s system by incorporating the teachings of Egner, for the purpose of obtaining information regarding a specified channel and performing communication accordingly.
Regarding claim 2, Yang teaches the communication device of claim 1, wherein the control unit is to control the tunable circuit to match an operating frequency of the antenna to the frequency of the first channel (paragraphs 84-85: the first antenna device performs frequency adjustment and/or antenna alignment with the second antenna device according to the RSSI and the SINR).  

Claims 3, 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Egner as applied to claim 1 above, and further in view of Zhang et al. (US 2009/0311982 A).
Regarding claim 3, Yang teaches the communication device of claim 1, wherein the control unit is to: compare the RSSI value associated with each of the plurality of channels with a threshold value (paragraph 83-84: S102: When it is determined that the RSSI is greater than or equal to a first RSSI threshold, the first antenna device detects an SINR (signal to interference plus noise ratio) of the link); determine a set of channels having RSSI value greater than the threshold value (paragraph 83-84: S102: When it is determined that the RSSI is greater than or equal to a first RSSI threshold, the first antenna device detects an SINR (signal to interference plus noise ratio) of the link).
Yang and Egner fail to explicitly disclose selecting the first channel having the highest RSSI value from the set of channels.  
However, Zhang teaches selecting the first channel having the highest RSSI value from the set of channels (paragraphs 33 and 36: system 26 is operative to use both RSSI (or FOM) and the on-channel to out-of-channel RSSI ratio to select the best open channel from among the sub-bands. Alternatively, the user may modify the selection criteria so that only the RSSI (or FOM) or the on-channel to out-of-channel RSSI ratio are used exclusively to select the best open channel from among the sub-bands).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang and Egner by incorporating the teachings of Zhang, for the purpose of using the channel with the highest signal strength that is best suited for communication.
Regarding claim 7, Yang, Egner and Zhang teach the same limitations described above in the rejections of claims 1 and 3.
Regarding claim 8, Yang, Egner and Zhang teach the same limitations described above in the rejections of claims 3.
Regarding claim 12, Yang, Egner and Zhang teach the same limitations described above in the rejections of claims 1, 3 and 7.
Regarding claim 13, Yang teaches the same limitations described above in the rejections of claims 2.

Claims 4, 5, 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Egner and Zhang as applied to claim 3 above, and further in view of Hoirup et al. (US 2012/0214421 A1).
Regarding claims 4 and 9, Yang teaches the communication device of claim 3, but fails to explicitly disclose wherein the modem is to dynamically update the RSSI value associated with the first channel at time intervals.
	However, Hoirup teaches wherein the modem is to dynamically update the RSSI value associated with the first channel at time intervals (paragraph 37: More samples may also be utilized in which case the sample order can be interleaved as shown in step 808 where the n different possible tuning states can be set and RSSI or other parameter(s) measured for each, with each of the n states repeated m times. Also described in paragraph 39: Method 800 can enter a loop at 815 which monitors RSSI or the one or more other parameters utilized, and compares measurements (or averaged measurements) to a preset threshold associated with the parameter(s)).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang by incorporating the teachings of Hoirup, for the purpose of obtaining and maintaining accurate measurements and performing communication accordingly.
Regarding claims 5, 10, 14 and 15, Yang and Egner teach the communication device of claim 4, but fail to explicitly disclose wherein the control unit is to: determine whether 
	However, Hoirup teaches wherein the control unit is to: determine whether the updated RSSI value of the first channel is less than the threshold value (see Fig. 8; paragraphs 37 and 39: Method 800 can enter a loop at 815 which monitors RSSI or the one or more other parameters utilized, and compares measurements (or averaged measurements) to a preset threshold associated with the parameter(s). If the monitored level drops below, or otherwise no longer satisfies the threshold, then the method 800 can return to 804 to determine the tuning state candidate(s)); and 12repeat the steps of claim 1 to determine a second channel having a highest RSSI value when the updated RSSI value of the first channel is less than the threshold value (see Fig. 8; paragraph 39: Method 800 can enter a loop at 815 which monitors RSSI or the one or more other parameters utilized, and compares measurements (or averaged measurements) to a preset threshold associated with the parameter(s). If the monitored level drops below, or otherwise no longer satisfies the threshold, then the method 800 can return to 804 to determine the tuning state candidate(s)). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang and Egner by incorporating the teachings of Hoirup, for the purpose of obtaining accurate measurements and performing communication accordingly.
 
Allowable Subject Matter
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462